Case 2:19-cr-00119-JDC-KK Document 25 Filed 08/15/19 Page 1of1PagelD#: 38

AO 455 (Rev. 01/09) Waiver of an Indictment

RECEIVED
UNITED STATES DISTRICT COURT n LAKE CHARLES, LA

 

for the
Western District of Louisiana AUG 15 2019
TONY R. MOORE, CLERK
United States of America ) We
v. ) Case No. 2:19-cr-00119
Robert Hammac
Defendant )

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. | was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by

information.

pee §-15-19-
~~ Signature of defendant's attorney

Cristie Gibbens, Esq.
Printed name of defendant's attorney

|
Judge's signature “~~ *

The Hon. James D. Cain, Jr., U.S. District Judge
Judge's printed name and title
